per curiam:
El Ledo. José Meléndez Figueroa fue admi-tido el 28 de mayo de 1976 a la práctica de la abogacía en Puerto Rico. El 16 de diciembre de 1976 fue autorizado a ejercer la notaría.
La Sra. Norma E. Morales Lugo contrató el 9 de enero de 1992 al Ledo. José Meléndez Figueroa para los trámites relacionados con la petición de declaratoria de herederos de su fenecido esposo, Sr. William Muñoz Pagán, ante el Tribunal de Primera Instancia y la eventual inscripción de la resolución correspondiente en el Registro de la Propiedad. La señora Morales expidió tres cheques a favor del querellado, por las sumas de $1,500, $950 y $75, respectivamente.
La petición de declaratoria de herederos nunca fue pre-sentada por el querellado al Tribunal de Primera Instancia. Luego de varios años de espera, el trabajo enco-mendado al querellado no fue realizado. La señora Morales le solicitó al querellado que le devolviera el expediente para contratar otro abogado. Al recibir el reclamo de la devolución del expediente, el querellado optó por presentar una demanda contra la quejosa en cobro de dinero ante el Tribunal de Primera Instancia, Sala Superior de San Juan. Alegó que la señora Morales le adeudaba $5,000 en con-cepto de un préstamo que él le otorgó el 7 de mayo de 1994. Presentó como evidencia un documento alegadamente fir-mado por la señora Morales, del cual surge un acuse de recibo de su parte por dicha suma de dinero. Presentó, ade-más, otro documento pretendiendo demostrar la existencia de un préstamo anterior por la suma de $3,000, otorgado por él a la señora Morales. El querellado alegó que los che-*203ques de $1,500 y el de $950 que emitiera la señora Morales a su nombre no era para el pago de honorarios de abogado, sino como pago parcial de ese préstamo de $3,000, que fue saldado en su totalidad mediante otros pagos en efectivo. El préstamo de $5,000, alegó el querellado, no había sido satisfecho por la señora Morales. Los dos referidos docu-mentos presentados por el querellado, como prueba de que la señora Morales recibió de él ambas sumas de dinero en concepto de préstamo, son copias. Alegadamente fueron fir-mados los originales por ella. El querellado alegó ante el Tribunal de Primera Instancia, en su demanda de cobro de dinero, que los originales de esos documentos fueron sus-traídos por la señora Morales al inspeccionar su expe-diente en la oficina de él cuando fue a buscarlo, con el propósito de contratar otro abogado. La señora Morales y el Sr. Jaime Ramírez Pons, quien la acompañó a la oficina del querellado a realizar la inspección del expediente, ne-garon la existencia de los referidos documentos y su sustracción. Procedieron a dejar el expediente en la oficina del querellado hasta que él estuviera presente.
La señora Morales contestó la demanda presentada por el querellado en su contra y reconvino reclamando daños y perjuicios por sufrimientos y angustias mentales causadas por el querellado. El pleito trabado fue transigido; el aquí querellado desistió de su demanda en cobro de dinero y se obligó a pagar la suma de $15,000 en concepto de los daños y perjuicios reclamados por la señora Morales en su reconvención. El querellado le hizo un pago de $3,000 a la señora Morales por tal concepto y no satisfizo el remanente. Alegó que la señora Morales le había condo-nado tal deuda, porque lo único que ella interesaba era quitarle su título de abogado. Ella negó bajo juramento esa alegación.
La señora Morales, al presentar su queja ante nos, alegó que la conducta del querellado le causó daños económicos y *204emocionales innecesarios, ocultando la verdad, presen-tando documentos falsos y creando una acción de cobro de dinero fraudulenta.
El 13 de julio de 2002, el Procurador General presentó su informe en torno a la conducta del querellado, en virtud del cual le ordenamos la presentación de la querella, la cual fue formulada el 12 de marzo de 2003. Se formularon, contra el querellado, los cargos siguientes:

CARGO 1

El Lie. José Meléndez Figueroa violó los principios estable-cidos por el Criterio General que regula los deberes del abo-gado para con los tribunales, específicamente aquellas dispo-siciones que obligan a todo abogado a velar por la buena marcha del proceso judicial del país y la calidad de la justicia que en éstos se imparte.

CARGO 2

El Lie. José Meléndez Figuroa [sic] violentó las disposicio-nes del Canon 18 de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual, entre otras cosas, obliga a todo abogado a no asumir una representación profesional cuando está consciente de que no pude rendir una labor idónea competente y que no pueda pre-pararse adecuadamente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.

CARGO 3

El Lie. José Meléndez Figueroa violentó el Canon 25 de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual, entre otras cosas, obliga a todo abogado a evitar controversias con sus clientes con respecto a la compensación recibida por éstos.

CARGO 4

El Lie. José Meléndez Figueroa violentó el Canon 35 de Ética Profesional, 4 L.P.R.A. Ap. IX, C. 35, el cual entre otras cosas, obliga a todo abogado a que su conducta tanto ante los tribunales, para con sus representados y en las relaciones con sus compañeros sea sincera y honrada.

CARGO 5

El Lie. José Meléndez Figueroa violentó el Canon 38 de Ética Profesional, 4 L.P.R.A. Ap. IX, C. 38, el cual, entre otras cosas, obliga a todo abogado a esforzarse al máximo de su *205capacidad, en la exaltación del honor y dignidad de su profe-sión y a evitar hasta la apariencia de conducta profesional impropia. Querella, págs. 1-2.
El 11 de abril de 2003, designamos al licenciado Eli B. Arroyo como Comisionado Especial. El 14 de mayo de 2004 concedimos la inhibición como Comisionado Especial soli-citada por el licenciado Arroyo y designamos en su sustitu-ción al Ledo. José Alberto Morales. Después de evaluar los escritos de las partes y la prueba presentada, el 15 de marzo de 2005 el Comisionado Especial rindió su informe, formulando sus determinaciones de hechos al dirimir los conflictos de prueba. Examinado y evaluado dicho informe y la réplica presentada por el querellado, así como todos los documentos del expediente, atendemos y resolvemos este asunto.
HH
El criterio general de los deberes del abogado para sus clientes reside en que la relación del abogado con su cliente debe fundamentarse en la absoluta confianza. Sujeto a las exigencias que surgen de las obligaciones del abogado hacia la sociedad, las leyes y los tribunales, todo miembro del foro legal le debe a sus clientes un trato profesional caracterizado por la mayor capacidad, la más devota lealtad y la más completa honradez. El abogado debe poner todo su empeño en llevar a cabo en esa forma su gestión profesional y no debe dejar de cumplir con su deber por temor a perder el favor judicial o por miedo a perder la estimación popular.(1)
El Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone que será impropio de un abogado *206asumir una representación profesional cuando es cons-ciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuadamente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia. Es deber del abogado defender los intereses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad, y ac-tuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.(2)
Reiteradamente, hemos expresado que todo miembro de la profesión legal tiene el deber de defender los intereses de sus clientes con un trato profesional caracterizado por la mayor capacidad, lealtad, responsabilidad, efectividad y la más completa honradez. (3)
El Comisionado Especial concluyó que el querellado fue contratado para presentar una petición de declaración de herederos y llevar a cabo el trámite dirigido a la emisión por el Tribunal de Primera Instancia de la resolución co-rrespondiente, incluyendo su inscripción en el Registro de la Propiedad. Determinó que el querellado no cumplió tal encomienda con responsabilidad y efectividad, pues la pe-tición de declaración de herederos nunca fue presentada formalmente al Tribunal de Primera Instancia.
Concluyó, además, que la firma que aparecía en los do-cumentos presentados por el querellado, para evidenciar que él le había otorgado unos préstamos a la señora Morales no eran confiables.
Sostenido sobre esos documentos, el querellado presentó una demanda por cobro de dinero contra su cliente en con-cepto de un alegado préstamo, cuando ésta le reclamaba que le devolviera los honorarios de abogado que ella pagó por no haber realizado él la labor correspondiente. Deter-minó que el querellado no actuó con lealtad y honradez *207con su cliente. No hay duda que la conducta del querellado quebrantó la relación de fiducia que debe existir en la re-lación de cada abogado con su cliente.
El Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, prescribe el deber de sinceridad y honradez de los abogados para con los tribunales, sus clientes y en sus relaciones con los compañeros de profesión. No es sincero ni honrado utilizar medios que sean incompatibles con la verdad, ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos.(4)
Todo abogado tiene la ineludible obligación de ajustarse a la fidelidad de los hechos, tanto en su gestión profesional como en sus gestiones personales. Hemos señalado que el deber de sinceridad y honradez que impone la referida norma ética cobija aquellas actuaciones de un abogado en las que, actuando como ciudadano común, pretende realizar actos o negocios de trascendencia jurídica. La verdad es un atributo inseparable del ser abogado y, sin ella, no podría la profesión jurídica justificar su existencia. (5) El abogado que promueve una prueba falsa ante un tribunal falta gravemente al deber y a la obligación del Canon 35, supra, de actuar con integridad ante los foros judiciales.(6) Dicha normativa le impone a los abogados el deber de observar una conducta no sólo en la tramitación de los pleitos, sino también en toda faceta en que se desempeñen.(7)
Hemos rechazado y condenado la participación consciente de un abogado, ya sea como funcionario o como parte, en el asesoramiento, la redacción o el otorgamiento de un documento simulado. Lo simulado, sinónimo de falso y fingido, en esencia, es contrario a la verdad, virtud que *208constituye el ideal más alto al cual debemos aspirar en nuestra comunidad, que se rige al amparo del imperio de la ley.(8)
El Comisionado Especial concluyó que el querellado mintió sobre el alegado préstamo de cinco mil dólares; que falsificó o permitió que se falsificaran documentos para comprobar su existencia; que presentó una demanda de cobro de dinero contra una cliente suya basada en hechos falsos. Determinó que, ante la falsedad de las aseveracio-nes formuladas por el querellado en su demanda de cobro de dinero, terminó suscribiendo un contrato de transac-ción, obligándose a compensar a su cliente, aquí quejosa, por los daños causados.
El Canon 25 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone que el abogado debe evitar, con respecto a la compensación por su trabajo, las controversias con sus clientes en todo lo que sea compatible con el respeto a sí mismo y con el derecho que tenga a recibir una compensación razonable por los servicios prestados.(9)
El querellado entabló una controversia con su cliente sobre la devolución de unos honorarios de abogado por no haber realizado la labor que se comprometió a realizar. Para evitar devolver los honorarios de abogados recibidos, presentó una demanda de cobro de dinero contra su cliente, sostenidas las alegaciones en una evidencia docu-mental falsa.
El Canon 38 del Código de Ética Profesional, supra, dispone que el abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y la dignidad de su profesión aunque conlleve sacrificios personales, y debe *209evitar hasta la apariencia de conducta profesional impropiad(10)
La apariencia de conducta impropia puede resultar muy perniciosa al respeto de la ciudadanía, por sus instituciones de justicia y por la confianza que los clientes depositan en sus abogados. La apariencia de conducta impropia o conflicto de intereses puede tener un efecto tan dañino sobre la imagen, la confianza y el respeto al público por su Gobierno, como la verdadera impropiedad ética. No obstante, la apariencia de una conducta impropia tiene que sostenerse sobre la fuerte impresión que se da al público de la violación efectiva de alguno de los cánones del Código de Etica Profesional. Ciertamente, la conducta del querellado constituye, en la realidad y en apariencia, una conducta impropia conforme al Canon 38, supra. El comportamiento del querellado atentó contra la relación de fiducia idónea de toda relación abogado-cliente. Perjudicó, además, el respeto y la confianza del pueblo en nuestro sistema de gobierno. El querellado no veló por la buena marcha del proceso judicial y la calidad de la justicia que se imparte en Puerto Rico.(11)
Concluimos que el querellado incurrió en una conducta violatoria de las normas éticas, imputada en todos los car-gos formulados por el Procurador General.
Por los fundamentos antes expuestos, se le impone al querellado, como sanción disciplinaria, la suspensión inde-finida e inmediata de la profesión de abogado y de la notaría. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad de seguir representándolos y el de informar oportunamente de su suspensión indefinida a *210los foros judiciales y administrativos del País. Deberá, ade-más, certificarnos dentro del término de treinta días, a par-tir de su notificación, el cumplimiento de estos deberes, no-tificando también al Procurador General. Notifíquese personalmente.

Se dictará sentencia de conformidad.


 Deberes del Abogado para con sus clientes, Criterio general, Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


 4 L.P.R.A. Ap. K, C. 18.


 In re Martínez Miranda, 160 D.P.R. 263 (2003); In re Grau Díaz, 164 D.P.R. 70 (2001); In re Aguila López, 152 D.P.R. 49 (2000).


 4 L.P.R.A. Ap. IX.


 In re Sepúlveda Girón, 155 D.P.R. 345 (2001).


 In re Currás Ortiz, 141 D.P.R. 399 (1996).


 In re Belk, Serapión, 148 D.P.R. 685 (1999).


 In re del Río Rivera y Otero Fernández, 118 D.P.R. 339 (1987); In re Vélez, 103 D.P.R. 590 (1875).


 4 L.P.R.A. Ap. IX.


 4 L.P.R.A. Ap. EX, C. 38.


 In re Sepúlveda Girón, supra.